Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsia (US 2017/0127485, hereinafter “Hsia”). 

Regarding claim 1, Hsia discloses a lighting system, comprising: 
a plurality of solid state light source arrays configured to emit correlated color temperature (CCT)-tunable light (abstract), each of the plurality of solid state light source arrays including a plurality of solid state light source modules ([0030]); 
a user interface configured to provide a CCT signal for setting a CCT of the light emitted by the plurality of solid state light source arrays ([0058], [0023]); and
a control module operably connected to the plurality of solid state light source arrays and the user interface, the control module configured to receive the CCT signal and to provide a constant current to each of the plurality of solid state light source arrays to cause the plurality of solid state light source arrays to emit light with a CCT according to the CCT signal ([0006], [0031], [0032]: LED module and LED-based light source).  

Regarding claim 2, Hsia discloses the lighting system of claim 1, further comprising a programming interface to program the control module with solid state light source module parameters during installation of the lighting system ([0032], [0007]: parameters and installation considerations).  

Regarding claim 3, Hsia discloses the lighting system of claim 1, wherein the user interface is configured to provide a dimmer signal to set a luminous intensity of light emitted by the plurality of solid state light source arrays, wherein the control module is configured to receive the dimmer signal and to provide the constant current ([0006]) to the plurality of solid state light source arrays to cause the plurality of solid state light source arrays to emit light with a CCT and luminous intensity according to the CCT signal and the dimmer signal ([0009], [0028]). 

Regarding claim 4, Hsia discloses the lighting system of claim 1, wherein each of the plurality of solid state light source arrays further comprises a housing, the plurality of solid state light source arrays being located in a spaced relationship within an interior space of a structure, 

Regarding claim 5, Hsia discloses the lighting system of claim 1, wherein the plurality of solid state light source modules includes a first solid state light source module configured to emit a white light with a first substantially constant CCT and a second solid state light source module configured to emit a white light with a second substantially constant CCT, wherein the second substantially constant CCT is different than the first substantially constant CCT ([0015]: first solid state and second constant CCT). 

Regarding claim 6, Hsia discloses the lighting system of claim 5, wherein the lighting system is configured to emit a CCT-tunable white light over a CCT range, wherein the CCT range extends between the first substantially constant CCT and the second substantially constant CCT ([0030]). 

Regarding claim 7, Hsia discloses the lighting system of claim 6, wherein the control module is configured to control the CCT of light emitted by the plurality of solid state light source arrays over a substantially linear control curve in a chromaticity color space ([0049], [0051]; [0003]: not linear but substantially linear ([0019]).  

Regarding claim 8, Hsia discloses the lighting system of claim 6, wherein the control module is configured to control the CCT of light emitted by the plurality of solid state light source arrays over a substantially linear control curve that approximates a color temperature emitted by a black body radiator ([0008]). 

Regarding claim 9, Hsia discloses the lighting system of claim 5, wherein the control module includes a first linear regulator to provide a constant current to the first solid state light source module and a second linear regulator to provide a constant current to the second solid state light source module ([0005]). 

Regarding claim 10, Hsia discloses the lighting system of claim 9, wherein the control module includes a microcontroller configured to apply the CCT signal to a color control algorithm and to Page 24 of 28Allorney Docket No. 2016P01659WOUS determine first and second control signals to control the first linear regulator and the second linear regulator ([0006] and [0031]). 



Regarding claim 12, Hsia discloses the control module of claim 11, wherein the microcontroller is field programmable to receive solid state light source parameters ([0022]), and wherein the microcontroller is configured to apply the solid state light source parameters to the color control algorithm to determine the first and second linear regulator control signals ([0032]).  

Regarding claim 13, Hsia discloses the control module of claim 12, further comprising a wireless transceiver to wirelessly receive the CCT signal and the dimmer signal ([0003], [0006]).  

Regarding claim 14, Hsia discloses the control module of claim 13, further comprising a multifunctional port, wherein the wireless transceiver is operatively coupled to the microcontroller via the multifunctional port ([0022], [0031]), and wherein the control module is configured to be coupled to a programming interface via the multifunctional port to receive the solid state light source parameters (abstract, [0008]). 

Regarding claim 15, Hsia discloses a method of providing color-tunable white light, comprising: receiving, at a processor ([0033]), a correlated color temperature (CCT) signal that is proportional to a desired CCT of light emitted by each of a plurality of solid state light source arrays, wherein each of the solid state light source arrays in the plurality of solid state light source arrays includes a first solid state light source module and a second solid state light source module ([0033], [0045]); determining, with the processor, a first drive current to drive each first solid state light source module in the plurality of solid state light source arrays to emit light having a first CCT and a second drive current to drive the each second solid state light source module in the plurality of solid state light source arrays to emit light having a second CCT, wherein the second CCT is different than the first CCT, and wherein the combination of the light emitted by the first solid state light source modules and the second solid state light source 

Regarding claim 16, Hsia discloses the method of claim 15, further comprising: generating the first drive current and the second drive current with a control module ([0004]); and driving each of the plurality of solid state light source arrays with the control module ([0006]). 

Regarding claim 17, Hsia discloses the method of claim 15, further comprising: programming the processor with parameters associated with the first solid state light source modules and the second solid state light source modules during installation of the plurality of solid state light source arrays ([0033], [0055]-[0058]). 

Regarding claim 18, Hsia discloses the method of claim 15, further comprising:  Page 26 of 28Atuorney Docket No. 2016P01659WOUS receiving, at the processor, a dimmer signal that is proportional to a desired luminous intensity of light emitted by each of the plurality of solid state light source arrays ([0012]); determining, with the processor, the first drive current and the second drive current to generate the light emitted by the first solid state light source modules and the second solid state light source modules that results in a mixed light output having a CCT and luminous intensity that is substantially the same as the desired CCT and luminous intensity ([0009])

Regarding claim 19, Hsia discloses the method of claim 15, further comprising: controlling the solid state light source arrays to emit a color temperature-tunable white light over a CCT range that extends between the first CCT and the second CCT ([0008], [0029]). 

Regarding claim 20, Hsia discloses the method of claim 15, wherein the CCT signal is received via a wireless communication from a user interface configured to control the CCT of light emitted by the plurality of solid state light source arrays ([0040], [0009], [0023]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
5/22/2021